                             UNITED STATES DISTRICT COURT
                                DISTRICT RHODE ISLAND


   RICHARD PAIVA

           v.                                        Case Number: 17-MC-00014-JJM

   RHODE ISLAND            DEPARTMENT          OF
   CORRECTIONS


                       WITHDRAWAL OF DOCKETS NO. 73 AND 74
       Plaintiff, Richard Paiva, by and through his counsel, hereby withdraw filings #73 and #74

on the docket as the matters therein addressed have been resolved by the parties.


                                                      By his attorneys,

                                                      /s/ Lynette Labinger
                                                      Lynette Labinger #1645
                                                      128 Dorrance St., Box 710
                                                      (401) 465-9565
                                                      ll@labingerlaw.com

                                                      /s/ Sonja L. Deyoe
                                                      Sonja L. Deyoe #6301
                                                      395 Smith Street
                                                      Providence, RI 02908
                                                      (401) 864-5877
                                                      (401) 354-7464 (Fax)
                                                      sld@the-straight-shooter.com

                                                      Cooperating counsel,
                                                      AMERICAN CIVIL LIBERTIES
                                                      UNION FOUNDATION OF RHODE
                                                      ISLAND

                                       CERTIFICATION

         I hereby certify that on 28th day of August 2020, a true copy of this document was
 delivered electronically using the CM/ECF system to all counsel of record.

                                                       /s/Sonja L Deyoe
                                                      Sonja L Deyoe #6301
